FILED PURSUANT TO RULE 424(B)(3) REGISTRATION NO. 333-151388 PROSPECTUS ISRAELI HISTORICAL SIGHT SEEING CO. 442,700 Shares of Common Stock, par value $0.0001 This prospectus relates to the resale of 442,700 shares of common stock, par value $0.0001, of Israeli Historical Sight Seeing Co., which are issued and outstanding and held by persons who are stockholders of Israeli Historical Sight Seeing Co. Our common stock is presently not traded on any market or securities exchange. The 442,700 shares of our common stock can be sold by selling security holders at a fixed price of $.10 per share until our shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices.
